Title: To Thomas Jefferson from Richard Rush, 8 October 1824
From: Rush, Richard
To: Jefferson, Thomas


Dear sir.
London
October 8. 1824
I received from Mr Gilmer, on the eve of his embarhation from Cowes, the enclosed letter, with a request that I would forward it to you.I am detained here contrary to my expectation until the spring, having written for my recall last year. Permit me hence to say, that if when Mr Gilmer shall have got back to you, it should be found that any thing has escaped his activity and zeal regarding the University whilst he was in England, I shall be glad to be still called upon, happy if my last acts in this country could conduce in the slightest way towards serving that Institution.I have recently finished the extensive and long-pending negociations in which I have been engaged with this government. The following will exhibit a summary of the results, on the points most important.1. on the West India question, Britain will give us no other terms than those held out by her acts of parliament of 1822. My instructions inform me that these are not such as will enable as to go on with the trade. What is to follow on our side, a little more time will show.2. on all the old maritime questions, impressment included, she retains her former opinions, and consequently declines our renewed offers for arranging them.3. She declines our proposition for abolishing private war upon the ocean.4. To the right which we claim to navigate the St Laurence, she opposes a peremptory resistance. I combatted this resistance, sir, with a use of the arguments which you gave to your country on the occasion of our claim to the navigation of the Mississippi.5. our claims on the north west coast of America, she resists in the same tone, utterly denying our right to exclude her from future colonization on that coast, even between latitude 42 and 49, on points where no previous settlements exist. She denies, consequently, our title to the country beyond the rocky mountains, within these parallels, whether we rest it on our discovery of the Columbia from the ocean, or the interior; or whether we call to our aid the title of Spain, as acquired by the Florida treaty.It thus, in a word, unhappily appears, that to all the former controversial questions between the two nations, are now superadded new and formidable ones.I pray you dear sir to accept, now as always, the assurances of my most devoted respect and attachment.Richard Rush.